Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending in the application.

Election/Restrictions
Applicant’s election with traverse of Group I,

    PNG
    media_image1.png
    313
    617
    media_image1.png
    Greyscale
,
and elected the species of the 1st species listed in instant claim 12 (also found at the bottom of page 21 of the instant specification - reproduced below),


    PNG
    media_image2.png
    108
    249
    media_image2.png
    Greyscale
,
in the reply filed on June 23, 2021 is acknowledged.  The traversal is on the ground(s) that the compound of CAS Registry Number 915882-42-7 does not correspond to the formula (A) in claim 1 of the present disclosure as stated in the Restriction Requirement of April 27, 2021 due to the presence of -CH2- in the structural fragment,
    PNG
    media_image3.png
    121
    252
    media_image3.png
    Greyscale
.
	In response, it is disagreed that the compound of Chemical Abstracts Registry Number 915882-42-7 does not correspond to the formula (A) in instant claim 1.  Note the correction below {variable t=2 instead of t=1 as previously stated} of how the compound of Chemical Abstracts Registry Number 915882-42-7 is embraced by instant claim 1:
the compound of Chemical Abstracts Registry Number 915882-42-7

    PNG
    media_image4.png
    334
    312
    media_image4.png
    Greyscale
,
which is a compound of instant formula (A) in claim 1,

    PNG
    media_image5.png
    209
    407
    media_image5.png
    Greyscale
,
when U1=CH; U2=CH; U3=CH; U4=CH; p=zero;
X=CH; Y=CH; Z=CH; Q=CH; n=1; R3=methyl (i.e., alkyl);
V=CH2; k=zero; m=zero; q=zero;
W=O; Cy1= 
    PNG
    media_image6.png
    143
    123
    media_image6.png
    Greyscale
; s=zero; 
t=2 wherein one set of R5 and R6 together constitute 
    PNG
    media_image7.png
    59
    61
    media_image7.png
    Greyscale
; and 
R5 and R6 each represent hydrogen in the second set.  
Applicant argues the presence of -CH2- in the structural fragment,
    PNG
    media_image3.png
    121
    252
    media_image3.png
    Greyscale
.  Such structural fragment is found in the moiety, 
    PNG
    media_image8.png
    123
    141
    media_image8.png
    Greyscale
, of instant formula (A) when W=O; Cy1= 
    PNG
    media_image6.png
    143
    123
    media_image6.png
    Greyscale
; s=zero; and the instant t variable represents two.  Instant claim 1 states that the instant R5 and R6 variables can independently represent various specific substituents such as hydrogen or that 5 and R6 variables together can constitute 
    PNG
    media_image7.png
    59
    61
    media_image7.png
    Greyscale
.  In the structural fragment above, R5 and R6 together constitute 
    PNG
    media_image7.png
    59
    61
    media_image7.png
    Greyscale
 and R5 and R6 each represent hydrogen to make up the  
    PNG
    media_image9.png
    76
    66
    media_image9.png
    Greyscale
  linkage.  Therefore, Applicant’s argument is not persuasive.

The requirement is still deemed proper and is therefore made FINAL.


Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 23, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on June 3, 2020 and 
May 4, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the Substitute Specification filed April 22, 2020 is objected to under 
35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no 

    PNG
    media_image10.png
    150
    685
    media_image10.png
    Greyscale


MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part

For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when all or a portion of the specification and/or 

When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ).

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-08.2017]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 
20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 

(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 




    PNG
    media_image11.png
    476
    784
    media_image11.png
    Greyscale


Specifically, PCT/CN2018/109110 was filed without an “incorporation by reference” statement to the earlier application filed in China.  Then, Applicant filed a 371 of the PCT and attempted to amend the via a substitute specification filed April 22, 2020, which is after the instant application’s International filing date of 
September 30, 2018 and after the filing or 371(c) date in the US of March 30, 2020.  This is considered new matter.  MPEP 201.06(c): “An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).”  
Further, in Box VI of the PCT request form, R0/101, there is a statement regarding “incorporation by reference” which basically fulfills the written notification regarding “incorporation by reference” when the document is signed.  This satisfies the written notice according to Rule 4.18 but does not satisfy the conditions of PCT Rule 20.6 (a)(i)-(iv).  In the PCT, Applicant is not required to explicitly 
However, “incorporation by reference” in the PCT must be verified per PCT Rule 20.6 (a)(i)-(iv) for incorporating specific documents which were inadvertently left out of the PCT disclosure and Applicant has only a limited amount of time to explicitly indicate, during PCT prosecution, what the missing part(s) are and to submit those missing parts into the PCT file.  Once they are in the file and if they have complied with PCT Rule 20.6 (a)(i)-(iv), the additional sheets, added by “incorporation by reference” will be stamped “incorporation by reference” by WIPO.  Therefore, the entirety of the PCT application, including any missing parts added by “incorporation by reference” in the PCT prosecution will be a part of the National Stage application.
Therefore, the rules and requirements surrounding “incorporation by reference” relating to PCT are different than the “incorporation by reference” in US 

Applicant is required to cancel the new matter in the reply to this Office Action.

This objection to the specification can be overcome by deleting the phrase “and which are both herein incorporated by reference” (found on page 1, line 9) from the instant specification.

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  
a)	in claim 6, the last two lines of the claim, duplicate substituents for the Cy1 variable are listed in claim 6 and should be deleted;  and
b)	in claim 11, some of the variables in Formula (a) are illegible.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 1-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, under the definition of variables U1, U2, U3, U4, R1 and p, a valence problem is raised when the p variable represents an integer other than zero. The U1, U2, U3 and U4 variables each independently represent CH or N in instant formula (A), 
    PNG
    media_image12.png
    209
    563
    media_image12.png
    Greyscale
.  Therefore, it is not possible for the U1, U2, U3 and U4 containing ring to be substituted with 1-4 R1 substituents when p is not zero due to the definition 1, U2, U3 and U4 variables (note lines 13-15 on page 32 in the instant specification filed 3/30/2020).  See instant claim 12 and formula (I) in instant claim 13 for same.  Note further that the instant specification discloses that only variable U1 can represent C (page 14, line 6 of the instant specification filed 3/30/2020).
In claim 1, under the definition of variables X, Y, Z, Q, R3 and n, a valence problem is raised when the n variable represents an integer other than zero. The X, Y, Z and Q variables each independently represent CH or N in instant formula (A), 
    PNG
    media_image13.png
    209
    407
    media_image13.png
    Greyscale
.  Therefore, it is not possible for the X, Y, Z and Q containing ring to be substituted with 1-4 R3 
In claim 1, the last two lines of the claim (reproduced below), 

    PNG
    media_image14.png
    49
    638
    media_image14.png
    Greyscale

the proviso should be re-written as follows for the sake of clarity “when t = 0 and X, Y, Z and Q each represent CH, then n = 1 and R3 is hydroxymethyl.”
	In claim 12, an “or” should be added before the last compound listed for proper Markush language format.


Applicant is reminded to specifically point out the support in the original disclosure {i.e., page number(s) and line number(s)} for any new claims or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 915882-42-7 {indexed in the Registry file on STN CAS ONLINE December 19, 2006},

    PNG
    media_image4.png
    334
    312
    media_image4.png
    Greyscale
,
{a compound of instant Formula (A) in claim 1, 
    PNG
    media_image5.png
    209
    407
    media_image5.png
    Greyscale
, 
when U1=CH; U2=CH; U3=CH; U4=CH; p=zero;
X=CH; Y=CH; Z=CH; Q=CH; n=1; R3=alkyl;
V=CH2; k=zero; m=zero; q=zero;
W=O; Cy1= 
    PNG
    media_image6.png
    143
    123
    media_image6.png
    Greyscale
; s=zero; 
t=2 wherein one set of R5 and R6 together constitute 
    PNG
    media_image7.png
    59
    61
    media_image7.png
    Greyscale
; and 
R5 and R6 each represent hydrogen in the second set};


b)	the compound of Chemical Abstracts Registry Number 915891-87-1 {indexed in the Registry file on STN CAS ONLINE December 19, 2006},

    PNG
    media_image15.png
    677
    410
    media_image15.png
    Greyscale
,

    PNG
    media_image5.png
    209
    407
    media_image5.png
    Greyscale
, 
when U1=CH; U2=CH; U3=CH; U4=CH; p=zero;
X=CH; Y=CH; Z=CH; Q=CH; n=zero;
V=CH2; k=zero; m=one; q=zero;
W=O; Cy1= 
    PNG
    media_image6.png
    143
    123
    media_image6.png
    Greyscale
; s=zero; 
t=2 wherein one set of R5 and R6 together constitute 
    PNG
    media_image7.png
    59
    61
    media_image7.png
    Greyscale
; and 
R5 and R6 each represent hydrogen in the second set};    or


	c)	Fukami et al. {US Patent 5,814,631} - who disclose Example 144 in column 51 and disclose pharmaceutical compositions (column 21, lines 47-67) comprising his compounds together with syrups (i.e., an excipient),

    PNG
    media_image16.png
    89
    463
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    179
    482
    media_image17.png
    Greyscale


{a compound of instant Formula (A) in claim 1, 
    PNG
    media_image5.png
    209
    407
    media_image5.png
    Greyscale
, 
when U1=CH; U2=CH; U3=CH; U4=CH; p=one; R1=chloro (i.e., halogen);
X=CH; Y=CH; Z=CH; Q=CH; n=zero;
V=NH; k=one; m=zero; q=two; each R2=
    PNG
    media_image7.png
    59
    61
    media_image7.png
    Greyscale
;
W=O; Cy1= 
    PNG
    media_image6.png
    143
    123
    media_image6.png
    Greyscale
; s=zero; 
t=2; and each R5 and R6 represent hydrogen}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention.  Therefore, each of the above cited prior art anticipate the instant claimed invention.
Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.



Allowable Subject Matter
The elected the species of the 1st species listed in instant claim 12 (also found at the bottom of page 21 of the instant specification) is free of the prior art of record.




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



July 2, 2021
Book XXVI, page 185